Citation Nr: 0313362	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
surgery for maxillary retrognathia with malocclusion.

2.  Entitlement to a higher rating for a donor scar site of 
the right hip, initially assigned a 10 percent evaluation, 
effective from February 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1981 to September 
1986.

A March 1987 RO rating decision denied service connection for 
post operative residuals of surgery for maxillary 
retrognathia with malocclusion.  The veteran was notified of 
this decision in March 1987 and she did not appeal.

In 1999, the veteran submitted an application to reopen the 
claim for service connection for residuals of surgery for 
maxillary retrognathia with malocclusion and requested 
service connection for a right hip donor scar site.  This 
appeal came to the Board of Veterans' Appeals (Board) from a 
March 1999 RO rating decision that determined there was no 
new and material evidence to reopen the claim for service 
connection for residuals of surgery for maxillary 
retrognathia with malocclusion and granted service connection 
for a right hip donor site scar.  A zero percent rating was 
assigned for the right hip scar, effective from February 
1999.

In August 2001, the Board remanded the case to the RO for 
additional development.  A March 2003 RO rating decision 
increased the evaluation for the donor site scar from zero to 
10 percent, effective from February 1999.  Inasmuch as a 
higher evaluation is potentially available, and the issue of 
an increased evaluation for this scar was already in 
appellate status at the time of the March 2003 RO rating 
decision, the Board will consider entitlement to an increased 
evaluation for the donor site scar of the right hip for the 
entire period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The report of the veteran's VA scar examination in November 
2002 indicates that she may have meralgia paresthetica in the 
right hip area secondary to the service-connected donor site 
scar in that area.  This document raises a claim for 
secondary service connection for meralgia paresthetica of the 
right hip that has not been adjudicated by the RO.  EF v. 
Derwinski, 1 Vet. App. 334 (1991).  The Board will not 
address this matter and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By an unappealed March 1987 RO rating decision, service 
connection for residuals of surgery for maxillary 
retrognathia with malocclusion was denied.

2.  Evidence received subsequent to the March 1987 RO rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for post operative residuals of 
surgery for maxillary retrognathia with malocclusion.

3.  The right hip scar is superficial and has been manifested 
primarily by pain since February 1999; ulceration, limitation 
of motion of a body part, 929 square centimeters of scarring 
or other significant residuals are not demonstrated at any 
time from February 1999.


CONCLUSIONS OF LAW

1.  The unappealed March 1987 RO rating decision, denying 
service connection for residuals of surgery for maxillary 
retrognathia with malocclusion, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of surgery for 
maxillary retrognathia with malocclusion.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a), effective prior to August 
29, 2001.

3.  The criteria for a rating in excess of 10 percent or for 
additional compensable ratings for the donor scar site of the 
right hip at any time from February 1999 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Code 
7803, 7804, 7805, effective prior to August 30, 2002; 4.118, 
Codes 7801, 7802, 7803, 7804, 7805, effective as of August 
30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a claimant in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  The Board finds that 
all relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for residuals of surgery for maxillary 
retrognathia with malocclusion and for the claim for a higher 
rating for the right hip scar, and that the requirements of 
the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.    However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West 2002).  The above-noted amended 
VA regulations provide for some assistance to a claimant in 
the development of evidence to reopen a previously finally 
denied claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence regarding an application to 
reopen a previously denied claim if VA has received "a 
complete or substantially complete application."  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This duty includes 
notifying a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  The Court held that VA should advise the 
claimant of the type of specific evidence that will help in 
reopening the claim, and obtaining records from the Social 
Security Administration when applicable.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed conditions.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In a February 
2002 letter, the RO notified the veteran of the evidence 
needed to substantiate the claims.  This letter gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of her claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating her claims.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Residuals of 
Surgery for Maxillary Retrognathia with Malocclusion

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

The March 1987 RO rating decision denied service connection 
for residuals of surgery for maxillary retrognathia with 
malocclusion.  The veteran was notified of the decision and 
she did not appeal.  An unappealed decision is final with the 
exception that a claimant may later reopen the claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 20.302, 20.1103 (2002).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed March 1987 RO rating decision 
to permit reopening of the claim.  38 C.F.R. 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to be 
deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
evidence demonstrates the claimed disability and links it to 
surgery in service).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1999.

The evidence of record at the time of the March 1987 RO 
rating decision consisted of statements from the veteran that 
she had facial problems related to surgery in service, and VA 
and service medical records.  The service medical records 
showed the veteran underwent a bone graft from the right 
iliac crest with a LeFort I osteotomy with advancement and 
bone graft in 1982 due to maxillary retrognathia with class 
III malocclusion.  The VA medical reports revealed she 
underwent evaluations in January 1987 that were negative for 
residuals of that surgery.

Various evidence has been received since the March 1987 RO 
rating decision, including statements from the veteran to the 
effect that she has facial problems, including clicking and 
pain of the right temporomandibular joint (TMJ), and 
sinusitis related to her surgery for maxillary retrognathia 
with malocclusion in service.  This evidence is similar to 
evidence of record in March 1987 and not new.  38 C.F.R. 
§ 3.156(a).  VA and private medical records of the veteran's 
treatment and evaluations from 1990 to 2002 were also 
received.  The VA and private medical reports of her 
treatment indicate she has occasional sinusitis that has been 
determined to be unrelated to her surgery for maxillary 
retrognathia with malocclusion in service and occasional 
maxillary pain.  The medical evidence also reveals that she 
underwent VA dental and oral examinations in July 1999 and 
November 2002 where the examiners opined that she had no 
dental problems related to her surgery for maxillary 
retrognathia with malocclusion in service.  No competent 
evidence has been submitted to refute the opinions of these 
examiners.  While the record indicates that the veteran's 
education in service was related to duty as a medical 
laboratory specialist, her statements linking pain and a 
click in the right TMJ to surgery in service are not 
considered competent evidence because the record does not 
show that she has the experience, education or training to 
make such medical statements, diagnoses or opinions.  
38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Hence, the Board finds that the medical records 
received since March 1987 are not new and material because 
these medical reports are not of such significance that, 
alone or with the other evidence of record, they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for 
residuals of surgery for maxillary retrognathia with 
malocclusion.  Hence, the March 1987 RO rating decision 
remains final.

II.  Entitlement to a Higher Rating for a Donor Scar Site of 
the Right Hip, Initially Assigned a 10 Percent Evaluation, 
Effective from February 1999

Service medical records showed the veteran underwent a bone 
graft from the right iliac crest with a LeFort I osteotomy 
with advancement and bone graft in 1982 due to maxillary 
retrognathia with class III malocclusion.  In February 1999, 
she requested service connection for a donor scar site in the 
right hip area.

VA and private medical records show that she was treated and 
evaluated for various conditions from 1990 to 2002.  The 
reports of her treatment indicate that she was seen primarily 
for unrelated disorders.  The more salient medical record is 
discussed below.

The veteran underwent a VA examination in November 2002 to 
determine the severity of her right hip scar.  There was a 
well-healed, hypopigmented 7 centimeters by .75 centimeter 
scar over the right iliac area.  The scar was slightly 
depressed on palpation.  There was slight tenderness to 
palpation.  There was no inflammation, no edema, and no 
keloid formation.  There was no adherence.  The skin was 
slightly atrophic overlying the scar.  There was slight 
tissue loss underneath it.  There was minimal to mild 
disfigurement.  There was numerous striae noted on both hip 
areas consistent with prior childbirth.  The diagnosis was 
well-healed scar in the right hip area.   The examiner noted 
that there was no ulceration, but that the scar was 
intermittently painful and slightly tender focally on 
palpation.  The examiner noted that the veteran had meralgia 
paresthetica or a nerve condition in the right hip area and 
opined that it was unrelated to the scar, but could be 
related in some way to scar tissue in the area.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part, which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion with an area or areas exceeding 144 
square inches (929 sq.cm.) will be rated 40 percent.  Such 
scars with an area or areas exceeding 72 square inches (465 
sq. cm.) will be rated 30 percent.  Such scars with an area 
or areas exceeding 12 square inches (77 sq. cm.) will be 
rated 20 percent.  Such scars with an area or areas exceeding 
6 square inches (39 sq. cm.) will be rated 10 percent.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7801, effective as of August 30, 
2002.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:  Area or areas of 144 
square inches (929 sq. cm.) or greater will be rated 
10 percent.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802, effective as of 
August 30, 2002.

Scars that are superficial or unstable will be rated as 
10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial or painful on examination will be rated as 
10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)  Scars that affect 
the motion of a body part will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805, effective as of August 30, 2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

A review of the record reveals that the RO did not consider 
the revised regulations in the evaluation of the veteran's 
right hip scar.  The Board finds that the overall evidence 
indicates that the scar is manifested primarily by occasional 
pain that supports a 10 percent evaluation under the criteria 
of diagnostic code 7804, effective prior to or as of August 
30, 2002.  The evidence indicates no other significant 
symptoms related to the scar.  Under the circumstances, the 
Board finds that there is no prejudice to the veteran in 
appellate consideration of the claim for a higher rating for 
the scar without a prior remand of the case to the RO for 
consideration of the revised regulations.  Karnas, 1 Vet. 
App. 308.

The report of the veteran's VA examination in November 2002 
indicates that there was no adherence of her right hip scar 
to underlying tissue.  Hence, the scar is considered 
superficial.  The report of this examination indicates that 
this scar is manifested primarily by pain that supports the 
assignment of a 10 percent rating for the scar under 
diagnostic code 7804, effective prior to or as of August 30, 
2002.  The evidence does not indicate the presence of any 
ulceration, limitation of motion of a body part, 929 square 
centimeters of scarring or other significant residuals 
related to the scar at any time from February 1999 in order 
to support the assignment of a higher rating or additional 
separate compensable ratings (staged ratings).  Fenderson, 12 
Vet. App. 119.

The benefit of the doubt doctrine is not for application with 
regard to the claim for a higher rating for the right hip 
scar because the preponderance of the evidence is against 
this claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

The application to reopen the claim for service connection 
for residuals of surgery for maxillary retrognathia with 
malocclusion is denied.

A rating higher than 10 percent or additional compensable 
ratings at any time from February 1999 for the donor scar 
site of the right hip is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

